DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 2/14/2022. Applicant amends claims 1–4 and 16 and introduces new claims 32–33.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1–4 and 16. All amendments have been fully considered.
Applicant’s amendments to independent claims 1 and 16 are sufficient to overcome the previously cited primary reference, Yamaguchi. Therefore, a new search was performed and a new primary reference was identified.  The following new rejections are presented based upon the new reference and combinations of various secondary references as mapped below.

Response to Arguments
Applicant presents arguments with respect to the application of the previously cite primary reference, Yamaguchi, to independent claims 1 and 16.  As noted above, the amendments to the independent claims have overcome the primary reference.  A new primary reference is applied to the claims at issue, thereby making applicant’s arguments moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8–9, 16, 23–24, 32 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderton (US 9,111,164 B1, issued Aug. 18, 2015).
Regarding claim 1, Anderton discloses: a device comprising: one or more processors; and one or more memories storing instructions that, upon execution by the one or more processors, configure the device to: determine clear data of a first file (user interface configured to receive user-specified data to encode into the machine-readable image. Anderton 19:6–15); and generate a second file by transcoding the clear data (encoder module generates the machine-readable image. Anderton 18:57–58.), wherein transcoding the clear data comprises: determining presentation properties for generating the second file according to audible and/or visual presentation elements (the encoder module renders a machine-readable arrangement of marks that encodes the user-specified data, such that the marks can comprise dots, squares, or other marking that are arranged in a predetermined pattern. Anderton 18:50–54. The encoder module generates the machine-readable optical barcode using the rendered arrangement of marks and the custom graphic to be used as functional pattern. Anderton 8:11-22.); generating the audible and/or visual presentation elements based on clear data values of the clear data (the arrangement or presents of a mark at a particular location in the arrangement is indicative of the data. Anderton 18:54–56.); and generating transcoded data of the second file by combining, based on the presentation properties, the audible and/or visual presentation elements such that, upon a presentation of the second file at a user interface, the transcoded data is audibly and/or visually user-recognizable based on the presentation properties (an optical barcode that uses custom or non-standard functional patterns, such as an entity logo. Anderton 3:1–11. The aesthetically pleasing branded barcode can be used as a finder pattern and an alignment pattern to create an optical barcode that is machine readable. Anderton 3:1–11.).
Regarding claim 8, Anderton discloses the limitations of claim 1, wherein the execution of the instructions further configures the device to store the second file on the device or transmit the second file to at least one recipient through a third-party service (distribution of the optical barcodes are a convenient way to share small pieces of information with users of mobile devices, wearable devices, and other smart devices. Anderton 2:50–54.).
Regarding claim 9, Anderton discloses the limitations of claim 1, wherein the execution of the instructions further configures the device to transmit the second file to multiple recipients or groups of recipients through a third-party service (distribution of the optical barcodes are a convenient way to share small pieces of information with users of mobile devices, wearable devices, and other smart devices. Anderton 2:50–54.).
Regarding claim 16, Anderton discloses: a computer-implemented method for extracting a first file from a second file, the computer-implemented method comprising: determining a property of the second file (receiving image data representing an image from a user device. Anderton 3:34. The system searches the image data of the image of the custom graphic to determine whether the image includes the optical barcode. Anderton 3:35–39.); extracting a plurality of transcoded data values from the second file (the system facilitates the decoding of the data encoded in the optical barcode. Anderton 4:1–3.), wherein the transcoded data values are stored in the second file based on a transcoding of clear data (the encoder module renders a machine-readable arrangement of marks that encodes the user-specified data, such that the marks can comprise dots, squares, or other marking that are arranged in a predetermined pattern. Anderton 18:50–54.), wherein the transcoding comprises: determining presentation properties for generating the second file according to audible and/or visual presentation elements generating the audible and/or visual presentation elements based on clear data values of the clear data (the encoder module generates the machine-readable optical barcode using the rendered arrangement of marks and the custom graphic to be used as functional pattern. Anderton 8:11–22.); and generating transcoded data of the second file by combining, based on the presentation properties, the audible and/or visual presentation elements such that, upon a presentation of the second file at a user interface, the transcoded data is audibly and/or visually user-recognizable based on the presentation properties (the encoder module renders a machine-readable arrangement of marks that encodes the user-specified data, such that the marks can comprise dots, squares, or other marking that are arranged in a predetermined pattern. Anderton 18:50–54. The encoder module generates the machine-readable optical barcode using the rendered arrangement of marks and the custom graphic to be used as functional pattern. Anderton 8:11–22. The arrangement or presents of a mark at a particular location in the arrangement is indicative of the data. Anderton 18:54–56.); and detranscoding, based on the property, the transcoded data values to generate the clear data values of the first file (receiving image data representing an image from a user device. Anderton 3:34. The system searches the image data of the image of the custom graphic to determine whether the image includes the optical barcode. Anderton 3:35–39. The system facilitates the decoding of the data encoded in the optical barcode. Anderton 4:1–3.).    
Regarding claim 23, Anderton discloses the limitations of claim 16, further comprising: receiving the second file through a third-party service (distribution of the optical barcodes are a convenient way to share small pieces of information with users of mobile devices, wearable devices, and other smart devices. Anderton 2:50–54.).  
Regarding claim 24, Anderton discloses the limitations of claim 16, further comprising: receiving the second file as part of a group of recipients through a third-party service (distribution of the optical barcodes are a convenient way to share small pieces of information with users of mobile devices, wearable devices, and other smart devices. Anderton 2:50–54.). 
Regarding claim 32, Anderton discloses the limitations of claim 1, wherein the audible and/or visual presentation elements are visual presentation elements generated based on at least one of: color, color contrast, pixel pattern, pixel sequence, or user-recognizable symbols indicated by the clear data values (an optical barcode that uses custom or non-standard functional patterns, such as an entity logo. Anderton 3:1–11. The aesthetically pleasing branded barcode can be used as a finder pattern and an alignment pattern to create an optical barcode that is machine readable. Anderton 3:1–11.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2–3, 5–6, 17, 20–21, 31 rejected under 35 U.S.C. 103 as being unpatentable over Anderton in view of Yamaguchi (US 2002/0181025 A1, published Dec. 5, 2002).
Regarding claim 2, Anderton discloses the limitations of claim 1.  Anderton does not disclose: wherein generating the second file comprises: generating a packet that includes a parameter of the first file; partitioning the clear data into the clear data values; converting the clear data values into a respective plurality of data values based on presentation properties of the second file; and combining the packet and the plurality of data values to generate the second file.
However, Yamaguchi does disclose: wherein generating the second file comprises: generating a packet that includes a parameter of the first file (as part of creating the additional image to be embedded with the digitally encoded information, a header is created providing information related to the nature of the embedded information. Yamaguchi ¶ 0049, 0051-0061.); partitioning the clear data into the clear data values (the digitized to-be-embedded information and header are converted into a bi-level image using two-dimensional codes and divided from the beginning into blocks of four bits. Yamaguchi ¶ 0062.); converting the clear data values into a respective plurality of data values based on presentation properties of the second file (the digitized to-be-embedded information is converted into a bi-level imaging using two-dimensional codes. Yamaguchi ¶ 0062.); and combining the packet and the plurality of data values to generate the second file (the result is the combined main image with the to-be-embedded image data to generate the composite image. Yamaguchi ¶ 0043.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with generating packets and partitioning data based upon the teachings of Yamaguchi. The motivation being to embed additional information to create an audiovisual composite file. Yamaguchi ¶ 0040.
Regarding claim 3, Anderton in view of Yamaguchi discloses the limitations of claim 2, wherein the one or more memories store a multimedia template that includes an image frame (a main image, inside which, the to-be-embedded information is embedded serves as information (or the recited template) for the dimensions and its boundaries amount to the recited image frame. Yamaguchi Fig. 15, element 102 and ¶ 0040 and 0073.), and wherein converting the plurality of clear data values into the respective plurality of data values comprises: dividing the image frame into a plurality of pixel blocks (the additional information is given one bit of information per pixel. Yamaguchi Fig. 8 and ¶ 0073.); determining a plurality of symbols that represent a plurality of N-bit values, the plurality of N-bit values generated from the partitioning of the clear data (the smoothing process assigns values based upon an enlargements factor n, so that the image is enlarged by the factor in the vertical and horizontal dimensions. Yamaguchi Fig. 9 and ¶ 0079.); and substituting successive ones of the plurality of symbols for successive ones of the pixel blocks (margins are inserted at the periphery and accommodate the smoothing process. Yamaguchi Fig. 8 and ¶ 0079.).  
Regarding claim 5, Anderton discloses the limitations of claim 1. Anderton does not disclose: wherein the one or more memories store program code of a media gallery application configured to store the second file in a media gallery in the memory.
However, Yamaguchi does disclose: wherein the one or more memories store program code of a media gallery application configured to store the second file in a media gallery in the memory (a main image is a picture in an electronic picture book and the embedded information is associated with the picture. Yamaguchi ¶ 0070.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with storing media files in a gallery based upon the teachings of Yamaguchi. The motivation being to embed additional information to create an audiovisual composite file. Yamaguchi ¶ 0040. 
Regarding claim 6, Anderton in view of Yamaguchi discloses the limitations of claim 5, wherein the first file includes an image frame and is stored in the media gallery, and wherein the execution of the instructions further configures the device to replace the first file with the second file after generating the second file (a normal identity photo is printed on a first page and the variation photograph using the disclosed information processing method on a later page. Yamaguchi ¶ 0155.).  
Regarding claim 17, Anderton discloses the limitations of claim 16. Anderton does not disclose: wherein the first file is generated by: extracting a data packet from the second file, the data packet including a parameter of the first file; converting each transcoded data value of the plurality of transcoded data values into a respective clear data value based on the property and the parameter; and formatting the clear data values according to the parameter to generate the first file. 
However, Yamaguchi does disclose: wherein the first file is generated by: extracting a data packet from the second file (the embedded image visualization unit for making visible the embedded image superimposes the mask image and the composite image and extracts or decodes the effective data of the embedded image. Yamaguchi ¶ 0139.), the data packet including a parameter of the first file (as part of creating the additional image to be embedded with the digitally encoded information, a header is included for providing information related to the nature of the embedded information. Yamaguchi ¶ 0049, 0051-0061.); converting each transcoded data value of the plurality of transcoded data values into a respective clear data value based on the property and the parameter (the embedded image visualization unit for making visible the embedded image superimposes the mask image and the composite image and extracts or decodes the effective data of the embedded image. Yamaguchi ¶ 0139.); and formatting the clear data values according to the parameter to generate the first file (the reproduced embedded data can be displayed visually according to the above described mask image superimposition. Yamaguchi ¶ 0117.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with generating packets and partitioning data based upon the teachings of Yamaguchi. The motivation being to embed additional information to create an audiovisual composite file. Yamaguchi ¶ 0040.
Regarding claim 20, Anderton discloses the limitations of claim 16. Anderton does not disclose: further comprising: retrieving the second file from a media gallery in the memory.
However, Yamaguchi does disclose: further comprising: retrieving the second file from a media gallery in the memory (a main image is a picture in an electronic picture book and the embedded information is associated with the picture. Yamaguchi ¶ 0070.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with storing media files in a gallery based upon the teachings of Yamaguchi. The motivation being to embed additional information to create an audiovisual composite file. Yamaguchi ¶ 0040.
Regarding claim 21, Anderton in view of Yamaguchi discloses the limitations of claim 20, wherein: the second file is stored in the media gallery; and further comprising: replacing the second file with the first file after generating the first file (a normal identity photo is printed on a first page and the variation photograph using the disclosed information processing method on a later page. Yamaguchi ¶ 0155.).
Regarding claim 31, Anderton discloses the limitations of claim 1. Anderton does not disclose: wherein the execution of the instructions further configures the device to: determine a template associated with data transcoding based on the file format; determine that the template maps a clear data value of the clear data to a transcoded data value; and include the transcoded data value in the second file.
However, Yamaguchi does disclose: wherein the execution of the instructions further configures the device to: determine a template associated with data transcoding based on the file format; determine that the template maps a clear data value of the clear data to a transcoded data value; and include the transcoded data value in the second file (a main image, inside which, the to-be-embedded information is embedded serves as information (or the recited template) for the dimensions and its boundaries amount to the recited image frame. Yamaguchi Fig. 15, element 102 and ¶ 0040 and 0073. The additional information is given one bit of information per pixel. Yamaguchi Fig. 8 and ¶ 0073.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with using a template based upon a file format based upon the teachings of Yamaguchi. The motivation being to embed additional information to create an audiovisual composite file. Yamaguchi ¶ 0040.

Claims 7, 10, 22, 25–26 rejected under 35 U.S.C. 103 as being unpatentable over Anderton in view of Patti (US 2013/0073854 A1, published Mar. 21, 2013, cited in IDS filed 1/31/2019).
Regarding claim 7, Anderton discloses the limitations of claim 1. Anderton does not disclose: wherein the execution of the instructions further configures the device to encrypt the clear data or encrypt the transcoded data.
However, Patti does disclose: wherein the execution of the instructions further configures the device to encrypt the clear data or encrypt the transcoded data (encrypted user data stored as a plurality of data objects, each object associated with an ACL and encrypted with the ACL key. Patti ¶ 0006.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with encrypt the clear data or encrypt the transcoded data based upon the teachings of Patti. The motivation being to the share information only with permitted parties. Patti ¶ 0002.  
Regarding claim 10, Anderton discloses the limitations of claim 1. Anderton does not disclose: wherein the execution of the instructions further configures the device to maintain an access control list with user rights and restrict recipient access to the transcoded data based on the user rights.
However, Patti does disclose: wherein the execution of the instructions further configures the device to maintain an access control list with user rights and restrict recipient access to the transcoded data based on the user rights (encrypted user data stored as a plurality of data objects, each object associated with an ACL and encrypted with the ACL key. Patti ¶ 0006.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with access control list used to restrict recipient access based upon the teachings of Patti. The motivation being to the share information only with permitted parties. Patti ¶ 0002.
Regarding claim 22, Anderton discloses the limitations of claim 16. Anderton does not disclose: further comprising: decrypting the clear data or decrypt the multimedia file.
However, Patti does disclose: further comprising: decrypting the clear data or decrypt the multimedia file (encrypted user data stored as a plurality of data objects, each object associated with an ACL and encrypted with the ACL key. Patti ¶ 0006. The corollary of encryption is that in order to be useful, the data must be decrypted.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with encrypt the clear data or encrypt the transcoded data based upon the teachings of Patti. The motivation being to the share information only with permitted parties. Patti ¶ 0002.
Regarding claim 25, Anderton discloses the limitations of claim 16. Anderton does not disclose: further comprising: storing the second file and restricting access to the transcoded data values based on user rights.
However, Patti does disclose: further comprising: storing the second file and restricting access to the transcoded data values based on user rights (encrypted user data stored as a plurality of data objects, each object associated with an ACL and encrypted with the ACL key. Patti ¶ 0006.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with access control list used to restrict recipient access based upon the teachings of Patti. The motivation being to the share information only with permitted parties. Patti ¶ 0002.  
Regarding claim 26, Anderton in view of Patti discloses the limitations of claim 25, wherein the user rights indicate instructions for at least one of read only, read once, and unlimited access to the clear data (a specific user only has authorization to read data objects within the ACL. Patti ¶ 0062.). 

Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Anderton in view of Piccinelli (US 2012/0287237 A1, published Nov. 15, 2012, cited in IDS filed 1/31/2019).
Regarding claim 13, Anderton discloses the limitations of claim 1. Anderton does not disclose: wherein: the second file includes a video file; the clear data includes a plurality of clear data values; the plurality of clear data values include a number of clear data values; and the execution of the instructions further configure the device to: convert the plurality of clear data values into a respective plurality of pixel values; determine a number of image frames for the video file based on the number of the clear data values and on a number of pixel locations in each image frame of the video file; and concatenate successive ones of the plurality of pixel values to generate successive image frames of the video file.
However, Piccinelli does disclose: wherein: the second file includes a video file (encoding information resulting in a video signal. Piccinelli ¶ 0071.); the clear data includes a plurality of clear data values (receiving left and right sequences for encoding sequences. Piccinelli ¶ 0055.); the plurality of clear data values include a number of clear data values (the input left and right data are data sequences prior to encoding. Piccinelli ¶ 0055.); and the execution of the instructions further configure the device to: convert the plurality of clear data values into a respective plurality of pixel values (the received left and right sequences that are encoded are video signals and are applied to images organized in blocks such as pixel arrays. Piccinelli ¶ 0050.); determine a number of image frames for the video file based on the number of the clear data values and on a number of pixel locations in each image frame of the video file; and concatenate successive ones of the plurality of pixel values to generate successive image frames of the video file (the encoding of the right video signal is incorporated into the noise of the images by repeating for each block of the image frame until all of the bits of the message are inserted into the left coding where the mono-view signals carries information of the stereo-view signal in a (concatenated) stream Piccinelli ¶ 0071.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with encoding data into a video signal based upon the sequential structure of a video stream based upon the teachings of Piccinelli. The motivation being to compress information of a stereo-type video sequence into a simplified mono-type video stream for better performance in transmission. Piccinelli ¶ 0019.
Regarding claim 14, Anderton in view of Piccinelli discloses the limitations of claim 13, wherein the video file is an animated file (conveying a stereo-view video signal. Piccinelli ¶ 0004.).
 
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Anderton in view of Silverbrook (US 2008/0246983 A1, published Oct. 9, 2008).
Regarding claim 15, Anderton discloses the limitations of claim 1, wherein: the clear data includes clear data values (the to-be-embedded information (such as characters, images, and sound) is binary coded. Yamaguchi ¶ 0041.); the transcoded data includes multimedia data values (generating a combined composite image including the to-be-embedded image data. Yamaguchi ¶ 0042-0043.); each multimedia data value has a larger number of bits than the respective clear data value (the composite image is a main image combined with the to-be-embedded image data. Yamaguchi ¶ 0043. The digitized to-be-embedded information and header are converted into a bi-level image using two-dimensional codes and divided from the beginning into blocks of four bits. Yamaguchi ¶ 0062.).
Anderton does not disclose: the execution of the instructions further configure the device to convert the clear data values into the multimedia data values according to a fault-tolerant mapping.
However, Silverbrook does disclose: the execution of the instructions further configure the device to convert the clear data values into the multimedia data values according to a fault-tolerant mapping (converting an original image data and a transformed image data into an encoded fauilt tolerant digital form. Silverbrook ¶ 0017.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with converting clear data into multimedia data according to a fault-tolerant mapping based upon the teachings of Silverbrook.  The motivation being to achieve data encoding in a print media able to overcome data corruption and errors when read by a scanner. Silverbrook ¶ 0007.
  
 Claims 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Anderton in view of Southerland (US 2007/0180062 A1, published Aug. 2, 2007). 
Regarding claim 29, Anderton discloses the limitations of claim 1. Anderton does not disclose: wherein the execution of the instructions further configures the device to: present a graphical user interface that includes a first field configured to receive, as first user input, the clear data or the first file, and a second field configured to receive, as second user input, a selection of the file format, and a third field configured to receive, as third user input, a request to transcode the first file.
However, Southerland does disclose: wherein the execution of the instructions further configures the device to: present a graphical user interface that includes a first field configured to receive, as first user input, the clear data or the first file, and a second field configured to receive, as second user input, a selection of the file format, and a third field configured to receive, as third user input, a request to transcode the first file (graphical interface view of the encoding management function. Southerland Fig. 15 and ¶ 0083. The encode trigger enables users to select a source from a drop-down menu and an output from a drop-down menu, as well as selectable formats from a drop-down menu field. Southerland Fig. 15 and ¶ 0083.).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with a user interface for managing format encoding by input fields based upon the teachings of Southerland. The motivation being to simply manage input and output of multimedia files from a variety of formats. Southerland ¶ 0007.
Regarding claim 30, Anderton in view of Southerland discloses the limitations of claim 29, wherein the execution of the instructions further configures the device to: present, in the first field, the clear data; and present, in a fourth field of the graphical user interface, the transcoded data according to the file format (the user interface allows the user to select the available source file from directories and folders and establish the new file to be created upon starting the selected encoding. Southerland ¶ 0083.).   

Claim 33 rejected under 35 U.S.C. 103 as being unpatentable over Anderton in view of Grzesek (U.S. 2004/0264713 A1, published Dec. 30, 2004).
Regarding claim 33, Anderton discloses the limitations of claim 1. Anderton does not disclose: wherein the audible and/or visual presentation elements are audible presentation elements generated based on at least one of: frequencies or musical notes indicated by the clear data values.
However, Grzesek does disclose: wherein the audible and/or visual presentation elements are audible presentation elements generated based on at least one of: frequencies or musical notes indicated by the clear data values (system for encoding data into audio frequency tones and accurate decoding and recovery of the data. Grzesek ¶ 0027 and 0047.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the encoding of information into non-standard function pattern optical barcodes of Anderton with encoding data as audible presentation elements such as frequencies or musical notes based upon the teachings of Grzesek. The motivation being to communicate data utilizing audio signals or tones requires a relatively low amount of power for effective communication. Grzesek ¶ 0004.

Allowable Subject Matter
Claims 4, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494